UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
JACQUELINE NIXON, QIANA NIXON,
JASMINE VARGAS, QUARECE NURSE,
DEJA BLUNT, JAMOL DONEGAN,
LEVAL JEMMOTT, FRANKLIN MOULTRIE,
                                            Plaintiffs,                FIRST AMENDED
                                                                       COMPLAINT
                          -against-                                    Jury Trial Request

                                                                        19 CV 7215 (PKC) (LB)
THE CITY OF NEW YORK,
POLICE COMMISSIONER JAMES O’NEILL,
LT. OMAR BIRCHWOOD,
LT. MICHAEL RAIMO,
D.I. JESSE LANCE,
P.O. MICHAEL FONTANA,
P.O. RYAN JAFFE,
P.O. JONATHAN FRITH,
P.O. JASON GAMMELLO,
P.O. MATTHEW BYRNES,
P.O. ANTHONY PRISINZANO,
P.O. XAVIER GALLOZA,
SGT. THOMAS TURNER,
P.O. RONI JENKINS,
P.O. JONATHAN SUERO,
P.O. JONATTHAN EPPS,

                                             Defendants.
-------------------------------------------------------------X

                 Plaintiffs by and through their attorney, Vik Pawar, Esq. respectfully alleges

as follows:

                                PRELIMINARY STATEMENT

        1.       Plaintiffs bring this action for compensatory damages, punitive damages

and attorney’s fees pursuant to 42 U.S.C. §§ 1983, and 1988 for violations of his civil

rights, as secured by statutes and the Constitution of the United States.
                                      JURISDICTION

       2.      The action is brought pursuant to 42 U.S.C. §§ 1983, and 1988, and the

First, Fourth and Fourteenth Amendments to the United States Constitution.

       3.      Jurisdiction is found upon 28 U.S.C. §§1331 and 1343.

                                           VENUE

       4.      Venue is properly laid in the Eastern District of New York under 28 U.S.C.

§ 1391(b), in that it is the District in which the claim arose.

                                      JURY DEMAND

       5.      Plaintiffs respectfully demand a trial by jury of all issues in the matter

pursuant to Fed. R. Civ. P. 38 (b).

                                          PARTIES

       6.      Plaintiffs are citizens of the United States, and at all relevant times was a

resident of the County of Kings, City and State of New York.


       7.      Defendant City of New York is a municipal corporation duly established

under the laws and constitution of the State of New York. Defendant O’Neill is the Police

Commissioner of the NYPD, Defendants Birchwood, Raino, Lance and are/were officers

from the 73rd precinct and employed by the NYPD. They are all sued in their individual,

official and supervisory capacities. Defendants P.O. MICHAEL FONTANA, P.O. RYAN

JAFFE, P.O. JONATHAN FRITH, P.O. JASON GAMMELLO, P.O. MATTHEW

BYRNES, P.O. ANTHONY PRISINZANO, P.O. XAVIER GALLOZA,
SGT. THOMAS TURNER, P.O. RONI JENKINS, P.O. JONATHAN SUERO, P.O.

JONATTHAN EPPS are or were members of the PSA 2 and PSA 4 of the NYPD. To the

extent applicable they are either sued in their individual capacities or their role in supervisory

capacities. All individual defendants are designated as “NYPD defendants”


                                         FACTS

             8.   On December 31, 2016, plaintiffs got together for an annual event to

celebrate the life of their family member who was shot to death by NYPD on January 1,

2003.

        9.        Similar to past years, the event was being held at plaintiff Jacqueline

Nixon’s (“Nixon”) home at 365 Sackman Street, Apt, 1H, Brooklyn, New York (“subject

premises”).

        10.       All plaintiffs arrived at the subject premises before midnight on December

31, 2016. All plaintiffs either resided at the subject premises or were otherwise guests at

the subject premises who enjoyed the rights and protections under the Constitution.

        11.       On January 1, around 12:15 a.m., defendants Birchwood, Raino and Lance

(“NYPD defendants”) knocked on the door at the subject premises under the guise that

they “heard shots” and that they witnessed the alleged shooter run into the building which

contained the subject premises.

        12.       Plaintiffs having been through the lies and disinformation by the NYPD

regarding shootings informed the NYPD defendants that they were mistaken and that the

plaintiffs were involved in a private celebration and none of the occupants of the subject

premises were involved whatsoever in any “shooting”.

        13.       NYPD Defendants requested permission to enter the subject premises and
plaintiff Nixon clearly and unequivocally stated “No.”

        14.    When defendants continued to insist, plaintiffs demanded a warrant before

they allowed entry to the defendants.

        15.    This encounter lasted more than an hour and NYPD defendants refused to

allow the plaintiffs to close their front door by wedging their body and feet against the

door.

        16.    Eventually, some of the plaintiffs simply decided to leave the subject

Premises rather than deal with the unlawful and harassing tactics employed by the

individual defendants.

        17.    Even though he was peacefully exiting, Plaintiff Levar was dragged outside

of the subject premises pushed against the side of the building, had his phone snatched

from his hand when he attempted to record the assault and stopped, frisked, searched and

was fondled by the defendants Raino, Birchwood, Lance and John and Jane Doe defendants

acting under the direction of the higher ranking defendants all the while they kept using

the “N” word. Levar was not permitted to leave.

        18.    As he exited, Plaintiff Blunt was stopped, searched and frisked outside the

subject premises in the hallway and not permitted to leave by the defendants Raino,

Birchwood, Lance and John and Jane Doe defendants acting under the direction of the

higher-ranking defendants all the while they kept using the “N” word. Blunt was not

permitted to leave.

        19.    Inside the subject premises, NYPD defendants forcibly entered and directed

everyone to sit down and threatened plaintiffs that they were in trouble because they were

giving defendants a “hard time.”
          21.    NYPD defendants then repeatedly asked plaintiffs whether they had a “law

degree” and under what circumstances were they not allowing them inside the subject

premises and search the location.

          22.   When plaintiffs refused to acquiesce to defendants’ unlawful conduct,

NYPD defendants threatened that they would call ACS on some of the plaintiffs inside the

subject premises because there were minor children present.

          23.   These threats came after plaintiffs demanded that they leave their home and

the subject premises and that the NYPD defendants and John and Jane Does 1-5 acting

under their supervision did not have a legal right to be inside there and threatening the

plaintiffs.

          24.   Defendants seized the plaintiffs inside their home, frisked, stopped, searched

them individually, searched the subject premises to justify their illegal entry and continued

to violate their rights against unreasonable search and seizure, engaged in retaliation by

“writing up” plaintiffs to ACS.


                 AS AND FOR THE FIRST CAUSE OF ACTION
  (Unlawful Seizure, Unreasonable Search, Illegal Entry, Excessive Force under the 4th
              Amendment, Due Process Clause of the 14th Amendment)

          25.   Plaintiffs repeat and reallege the foregoing paragraphs as if fully set forth

herein.

          26.   Plaintiffs were stopped, frisked, seized and falsely arrested without

probable cause by the defendants.

          27.   Plaintiffs were privately in their home not engaging in any unlawful conduct

and enjoyed privacy and Constitutional protections against unreasonable search and seizure

and against warrantless entry into the subject premises.
          28.   Despite these constitutional protections, NYPD defendants and John and

Joe defendants 1-5 acting with and under the direction of the NYPD defendants stopped,

searched, seized, frisked and abused the plaintiffs inside the subject premises.

                   AS AND FOR A SECOND CAUSE OF ACTION
                          (Monell claim – Failure to Train)

          29.   Plaintiffs repeat, reiterate, and reallege each and every allegation in the

foregoing paragraphs with the same force and effect as if fully set forth herein.

          30.   The City through the NYPD has been deliberately indifferent to the rights

of its citizens and although they could have, they fail to address the problem as outlined

below which in turn leads to the violations of individuals like plaintiffs’ constitutional

rights.

          31.   In addition, it is not uncommon that NYPD officers to submit falsely sworn

statements to hide their unconstitutional conduct. See Colon v. City of N.Y., No. 09 Civ. 8,

2009 WL 4263362, at *2 (E.D.N.Y. Nov. 25, 2009) (“Informal inquiry by the court and

among the judges of this court, as well as knowledge of cases in other federal and state

courts, has revealed anecdotal evidence of repeated, widespread falsification by arresting

police officers of the New York City Police Department. Despite numerous inquiries by

commissions and strong reported efforts by the present administration ... there is some

evidence of an attitude among officers that is sufficiently widespread to constitute a custom

or policy by the city approving illegal conduct of the kind now charged.”).

          32.   The City through the NYPD is aware that an officer would encounter a

situation where he/she has to apply the law as stated in the Constitution particularly the 4th

amendment rights to be free from unreasonable search and seizure. The Officer then faces
a difficult choice on best to apply the constitutional rights against private citizens like the

plaintiff. The officer faces a difficult choice to further engage in unconstitutional conduct

or simply walk away from the situation. Either of these difficult choices lead to the

violation of constitutional rights and thus causing injuries to individuals like plaintiff.

        33.     Despite being aware of the difficult choices faced by the NYPD officers,

the NYPD has failed to enact policies or implement safeguards for these officers who may

very well may have made the initial stop or seizure under a good-faith basis, but such good-

faith rationale no longer exists. However, despite being aware of the dilemma faced by the

officer, the NYPD has failed to properly train their officers in the area of enforcing police

rights versus the rights afforded to plaintiffs under the constitution. These deliberate

indifference acts by the City through the NYPD and the existence of policy and custom

and practice that leads to violation of constitutional rights of plaintiffs and is the proximate

cause of injuries suffered by plaintiff as outlined throughout this complaint.

        33.     Defendant O’Neill is the Police Commissioner of the NYPD and defendant

City and who is in charge of training and supervising his subordinates. They are both

referenced interchangeably as “O’Neill” or “City” in the following paragraphs.

        34.     O’Neill is in charge of training police officers on the legal basis to enter,

search, stop and frisk a private citizen and train them under the laws of the Fourth

Amendment. The NYPD should be aware of these instances because they faced lawsuits

on this very issue and which lawsuits resulted in an adverse finding by the Court against

the NYPD stops and frisks of minorities like the plaintiffs in this action. In fact, Judge

Scheindlin in Floyd v. City of New York, 813 F.Supp.2d 417, 422, (S.D.N.Y. 2011), noted

that “it is clear that the policing policies that the City has implemented over the past decade
and a half have led to a dramatic increase in the number of pedestrian stops, to the point of

now reaching ‘almost 600,000 a year.’ There is ‘a disturbingly large racial disparity in

who is victimized by these practices,’ although the precise extent of the disparity and its

causes are matters of dispute. This is not the first time the City of New York has been

accused of racial profiling. In particular, a previous lawsuit before this Court, Daniels v.

City of New York, was resolved through a settlement agreement requiring the City to adopt

several remedial measures intended to reduce racial disparities in stops and frisks.” See

also See Davis v. City of N.Y., 959 F. Supp. 2d 324, 355 (S.D.N.Y. 2013) (“In sum, based

on plaintiffs’ documentary and testimonial evidence, as well as [an expert’s] opinions, a

reasonable juror could conclude that the City has engaged in a practice of making

unconstitutional stops and arrests in and around NYCHA buildings as part of its trespass

enforcement practices, and that this practice is sufficiently persistent and widespread to

serve as a basis for Monell liability.”). Both the Floyd and Davis decisions are incorporated

into this complaint.

        35.     The NYPD's Patrol Guide, which spans thousands of pages detailing

hundreds of police procedures, -including- search warrants execution- yet does not contain

a statement or guideline that the Fourth Amendment prohibits warrantless arrests or

seizures without a probable cause of innocent individuals.

        36.     These problems, while obvious to O’Neill and the City, were made clear in

McClary v. City of New York et al., No. 12-cv-1 18 (E.D.N.Y.). In that case, then-Chief

Judge Carol Bagley Amon permitted the plaintiff to add a Monell claim based on the City's

failure to train its officers in the constitutional limit.

        37.     The evidence adduced in the McClary case, which was presented to Judge
Amon in support of the plaintiff’s motion for leave to amend, included:

       a.      Sgt. Sonia Christian's testimony that she had received no training during or

after the Police Academy on how to conduct a search of a house, but had been instructed

that officers are allowed to search anywhere an object of the search may physically be

located.

       b.      Officer Matthew Vorraro's testimony that he did not remember receiving

any training at the Police Academy on how to search a house or any training at anytime on

minimizing or how to minimize damage while executing a search warrant.

       c.      Officer Mark Kipybida's testimony that he did not receive any training at

the Police Academy on how to execute a search warrant; nor did he receive any training

about minimizing damage during the execution of a search warrant.

       d.      Lt. Andrew Hepworth's testimony that in his twenty-four years as an NYPD

officer, the only training he could recall receiving on executing a search warrant was after

he was promoted to sergeant, and that the training was only given to "certain supervisors."

He did not testify that the training covered the issue of limiting damage during the

execution of the search.

       e.      Officer Gregory Michels's testimony that he did not receive any training at

the Police Academy in how to execute a search warrant, did not receive any training at the

Police Academy on minimizing damage during the execution of a search warrant, and did

not receive any training after graduating from the Academy on how to execute a search

warrant.
       f.      Captain Craig Adelman's testimony that he was not aware of any

guidelines, instructions, or training that explained that property damage should be

minimized during the execution of search warrants.

       g.      Officer Ronald Schmidt's testimony that he did not receive any training on

how to execute a search warrant.

       h.      O’Neill is aware of these instances of lack of training but has not done

anything to implement a training program based on stop, frisk, search and seizure of

innocent individuals like the plaintiffs and their home.

       38.     Additional evidence adduced in the McClary case demonstrated that NYPD

officers are not properly trained, supervised, or disciplined regarding the limitation placed

upon them for entering homes without a search warrant or lack of exigent circumstances

or any training whatsoever that citizens have a right to film misconduct by the NYPD

without any reprisals. O’Neill is aware of this and yet has failed to implement adequate

training measure.

       39.     On September 24, 2013, NYPD Chief John Essig testified in a deposition

on behalf of the City of New York pursuant to Fed. R. Civ. P. 30(b)(6) regarding the

NYPD's policies on how officers are instructed to execute search warrants.

       40.     Chief Essig testified to the following facts:

       a.      he knew of no Patrol Guide provision or training materials that explained

the constitutional standard that only reasonable damage was permitted during search

warrant execution;

       b.      he did not believe there is a limitation on damage that is permissible in the

execution of a search;
       c.      the only training materials addressing the execution of search warrants that

are provided to police officers describe what officers can look for and where they can look,

but do not provide an explanation on how the search should be carried out;

       d.      in the training materials he had reviewed to prepare for his deposition, he

found no discussion about the limitation on damage that is acceptable during the execution

of a search warrant;

       e.      there are no materials given to new recruits at the Police Academy and no

classroom instruction provided to new recruits that explain there are limitations on

damage;

       f.       there is no training provided at the Academy for new recruits on the manner

of executing search warrants;

       g.      there is no classroom training for new supervisors about the manner in

which search warrants should be executed;

       h.      he had seen no lesson plans for instruction, either for recruits or supervisors,

about the manner in which search warrants should be executed;

       i.      officers are trained that they can look anywhere they thought a piece of

evidence could be, which included looking inside a couch; and

       j.      he was not aware of any officer who had been disciplined for problems

during the execution of a search warrant.

       41.     Upon information and belief, following the McClary case, and before the

execution of the search warrant at the subject premises, O’Neill through the NYPD did not

amend the Patrol Guide to include a statement or guideline about the constitutional

limitation on forcible entry into a home without a warrant.
        42.    Upon information and belief, following the McClary case, and before the

incident at issue here, neither the City nor O’Neill implemented policies to ensure that

NYPD officers are adequately trained or supervised so that innocent individuals such as

the plaintiffs are not otherwise subject to unconstitutional conduct.

        43.    Despite the obvious need to do so, the City has failed to train its police

officers that the Constitution prohibits unreasonable search and seizure or warrantless entry

into a home or the first amendment which protects citizens like plaintiffs to record NYPD

misconduct without being subject to retaliation.

        44.    O’Neill and the City have known that NYPD officers routinely cause

excessive or unnecessary constitutional injuries to innocent individuals similar to the

plaintiffs.

        45.    O’Neill and the City have known that NYPD officers do not understand the

constitutional limitations on arrests, seizures or warrantless entry into a person’s home.

        46.    In the face of this continuing problem, O’Neill and the City have remained

indifferent and failed to adequately train NYPD officers to ensure that they do not cause

constitutional injuries like the ones described in this complaint.

        47.    The damage to the Plaintiff’s constitutional rights is of the kind seen in the

McClary case and other cases where NYPD officers have caused unnecessary

constitutional damage.

        48.    The City's deliberate indifference was the moving force of the

unconstitutional damage complained of herein.

                       AS AND FOR A THIRD CAUSE OF ACTION
                               (Failure to Intervene)

        49.   Plaintiff repeats, reiterates and realleges each and every allegation
contained in the foregoing paragraphs as if fully set forth herein.

        50.     Defendants,    who     are   law    enforcement     officers,   observed    the

unconstitutional acts of their fellow NYPD defendants officers. These defendants had an

affirmative duty to intervene to protect violation of constitutional rights and injuries to

plaintiff’s body as detailed in the foregoing paragraphs of the complaint by other NYPD

defendants (law enforcement officers) in their presence.

        51.     Defendants knew or observed that unlawful stop, search, frisks and seizure

of the plaintiffs was taking place in their presence by one of their fellow NYPD officers

and had an opportunity to intervene on behalf of the plaintiffs and failure to intervene to

prevent further harm to the plaintiffs. As a result, plaintiff suffered constitutional injuries

as described in the foregoing paragraphs on the complaint.


                   AS AND FOR A FOURTH CAUSE OF ACTION
                             (Supervisory Liability)

        52.    Plaintiffs repeat, reiterate and reallege each and every allegation

contained in the foregoing paragraphs as if fully set forth herein.

        53.    Defendants Raino, Lance and Birchwood were either lieutenants or deputy

inspector at the time of the incident outlined in this complaint.

       54.     These NYPD defendants enjoyed a supervisory role on the date of the

incident.

      55.      These NYPD defendants had a duty and an obligation to supervise them

subordinates and to police their conduct to ensure compatibility with the Constitution.

      56.      Yet, these NYPD defendants not only failed to supervise or act in their

supervisory roles, they participated in violating the constitutional rights of the plaintiffs in
tandem with their subordinate officers.       The supervisory defendants observed their

subordinate officers enter the subject premises without a warrant, threaten the plaintiffs

with retaliation and refused to enjoin their subordinates.

        57.     As a result of the foregoing, defendants are liable under the theory of

supervisory liability because their actions or lack thereof caused and continue to cause

plaintiff constitutional injuries.

                     AS AND FOR A FIFTH CAUSE OF ACTION
                 (First Amendment Violation- Retaliation and Interference)

        58.     Plaintiffs repeat, reiterate and reallege each and every allegation

contained in the foregoing paragraphs as if fully set forth herein.

        59.     Plaintiffs engaged in conduct that was protected under the Constitution.

        60.     Plaintiffs were filming NYPD defendants while they forcefully attempted

to enter the premises.

        61.     NYPD defendants, instead, flashed blinding flashlights at plaintiffs so that

their identity will be obscured.

        62.     Plaintiffs engaged in protected conduct under the First Amendment.

        63.     Defendants retaliated against plaintiffs by entering their home without a

warrant and stopping, searching, frisking and seizing the plaintiffs.

        64.     Defendants further retaliated against plaintiffs by threatening to and or

actually reporting plaintiffs to the ACS because plaintiffs refused to allow them to enter

their premises without a warrant.

        65.     As a result, plaintiffs’ rights under the Constitution were violated and they

suffered injuries.
       WHEREFORE, Plaintiffs demand judgment and prays for the following relief,

jointly and severally, against the defendants:

       (A) full and fair compensatory damages as determined by a jury:

       (B) punitive damages in an amount to be determined by a jury;

       (C) reasonable attorney's fees and the costs, expenses and disbursements of this

       action;

       (D) direct the NYPD to implement guidelines to prevent further violations of

       innocent individuals constitutional rights; and

       (D) such other and further relief as appears just and proper.




Dated: New York, New York
       March 18, 2020


                                                     PAWAR LAW GROUP, P.C.
                                                     20 Vesey Street, Suite 1210
                                                     New York, New York 10007
                                                     (212) 571-0805


                                                     By:/s
                                                        Vik Pawar (VP9101)
                                                        Attorney for Plaintiff
